Dismissed and Memorandum Opinion filed October 12, 2006







Dismissed
and Memorandum Opinion filed October 12, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00735-CV
____________
 
KIMBERLY ANN LUKE,
Appellant
 
V.
 
ARLEASE ELLYN LUKE,
Appellee
 

 
On Appeal from the 328th District
Court
Fort Bend, Texas
Trial Court Cause No.
02-CV-125797
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed June 29,
2006.  Appellant=s  notice of appeal purports to be
from an order denying her Amended Motion to Strike the Intervention of Arlease
Luke.  The record contains no order on the motion to strike. Accordingly, the
record before this court contains no appealable order. 
On August 31, 2006, notification was transmitted to all
parties of the court=s intent to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).  Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 12, 2006.
Panel consists of Justices Fowler,
Edelman, and Frost.